Citation Nr: 0011115	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-00 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to restoration of a 20 percent evaluation for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1982 to July 
1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO rating decision that reduced the 
evaluation for the seizure disorder from 20 to 10 percent.


FINDINGS OF FACT

1.  An August 1995 RO rating decision increased the 
evaluation for the seizure disorder from 10 to 20 percent, 
effective from July 1994.

2.  Following examination showing improvement, the March 1997 
RO rating decision reduced the evaluation for the seizure 
disorder from 20 to 10 percent, effective from June 1997.

3.  The seizure disorder is well controlled by medication and 
the veteran has not had a grand mal or petit mal seizure 
since 1994.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent evaluation for 
the seizure disorder are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.7, 4.124a, Codes 
8910, 8911 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from February 1982 to July 
1985.

An August 1990 Board decision granted service connection for 
a seizure disorder.  In March 1991, a RO rating decision 
assigned a 10 percent evaluation for the seizure disorder, 
effective from June 1986.

VA medical records of the veteran's treatment and 
examinations in 1994 and 1995 show that he had a grand mal 
seizure in 1994.  An August 1995 RO rating decision increased 
the evaluation for the seizure disorder from 10 to 
20 percent, effective from July 1994.

The veteran underwent a neurological examination in October 
1996.  It was noted that he had not had any seizure since 
1994 and that he was taking Depakote to control his seizure 
disorder.  No significant neurological deficits were found.  
The impression was grand mal seizures since 1992, currently 
on Depakote, with last seizure 2 years ago.

VA medical reports of the veteran's treatment in 1996 and 
1997 show that his seizure disorder is controlled with 
medication.

The appellant's claim for restoration of a 20 percent 
evaluation for the seizure disorder is well grounded, meaning 
it is plausible.  The Board finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The various forms of epilepsy are evaluated in accordance 
with a general rating formula.  A confirmed diagnosis of 
epilepsy with history of seizures warrants a 10 percent 
evaluation.  A 10 percent evaluation is also the minimum 
evaluation when continuous medication is shown necessary for 
the control of epilepsy.  (This minimum evaluation will not 
be combined with any other rating for epilepsy).  A 
20 percent evaluation is warranted when there has been at 
least 1 major seizure in the last 2 years or there have been 
at least 2 minor seizures in the last 6 months.  A 40 percent 
evaluation requires at least 1 major seizure in the last 6 
months or 2 major seizures in the last year; or an average of 
at least 5 to 8 minor seizures weekly.  A 60 percent 
evaluation requires an average of at least 1 major seizure in 
4 months over the last year; or 9 to 10 minor seizures per 
week.  An 80 percent evaluation requires an average of at 
least 1 major seizure in 3 months over the last year; or more 
that 10 minor seizures weekly.  A 100 percent evaluation 
requires an average of at least 1 major seizure per month 
over the last year.  38 C.F.R. § 4.124a, Codes 8910, 8911.

The evidence shows that the veteran's seizure disorder was 
rated 20 percent disabling from July 1994 to June 1997, less 
than 5 years, and that this disability is not a disorder that 
is stable and unlikely to improve.  Hence, reexaminations 
disclosing improvement warrant a reduction in rating.  
38 C.F.R. §§ 3.105(e) and 3.344(c).

The evidence, including a report of VA examination in October 
1996, shows that the veteran has not had any seizure, grand 
mal or petit mal, since 1994, and the medical evidence shows 
that his seizure disorder is well controlled with medication.  
Therefore, the criteria for a 20 percent rating for the 
seizure disorder under diagnostic codes 8910 and 8911 are 
neither met nor more nearly approximated.

In this case, the evidence shows that the evaluation for the 
veteran's seizure disorder was reduced from 20 to 10 percent 
based on medical examination showing improvement.  The 
overall evidence shows that the current 10 percent evaluation 
for the seizure disorder best reflects the veteran's 
disability.  Hence, the preponderance of the evidence is 
against the claim for restoration of a 20 percent evaluation 
for this disorder, and the claim is denied.  

Since the preponderance of the evidence is against the claim 
for restoration of a 20 percent evaluation for the seizure 
disorder, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Restoration of a 20 percent evaluation for a seizure disorder 
is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

